


 
December 19, 2008



Incentra Solutions, Inc.
1140 Pearl Street
Boulder, Colorado  80302
Attention: Matthew G. Richman


Re:           Overadvance Side Letter


Ladies and Gentlemen:


Reference is hereby made to (i) that certain Security Agreement, dated as of
February 6, 2006, by and among Incentra Solutions, Inc. (f/k/a Front Porch
Digital, Inc.) a Nevada corporation (the "Parent"), Network System Technologies,
Inc., an Illinois corporation (“NST”), Incentra Solutions of the Northwest,
Inc., an Oregon corporation,  consisting of the merged predecessor entities of
Tactix, Inc. and PWI Technologies, Inc., hereinafter referred to as “ISNW”),
Incentra Solutions of the Northeast, Inc., a Delaware corporation (“ISNE”),
Incentra Solutions of California, Inc., a Delaware corporation (consisting of
the merged predecessor entities of Incentra Solutions of California, Inc. and
Incentra Helio Acquisition Corp., hereinafter referred to as “ISC”),
ManagedStorage International, Inc., a  Delaware corporation (“MSI”), Incentra
Solutions International, Inc., a Delaware corporation (“ISI”), Sales Strategies,
Inc., a New Jersey corporation (“SSI” and collectively with Parent, NST, ISNW,
ISNE, ISC, MSI, ISI and SSI, the “Companies”, and individually each a
“Company”)  and Laurus Master Fund, Ltd. (in Voluntary Liquidation) (“Laurus”)
(as amended, modified and/or supplemented from time to time, the “Security
Agreement”), and (ii) that certain Secured Revolving Note, dated as of February
6, 2006, issued by the Parent, PWI, ISC, MSI and ISI to Laurus, and subsequently
assigned in full to each of Valens U.S. SPV I, LLC (“Valens US”) and Valens
Offshore SPV II, Corp. (“Valens Offshore II” together with Valens US, each a
“Holder” and collectively, the “Holders”) (as amended, modified or supplemented
from time to time, the “Revolving Note” and together with the Security Agreement
and the Ancillary Agreements referred to in the Security Agreement, the
“Documents”).  On September 28, 2007, Laurus, together with other affiliates of
Laurus, appointed LV Administrative Services, Inc. as administrative and
collateral agent for Laurus and such affiliates (the “Agent” and together with
Laurus, Valens US and Valens Offshore ( the “Creditors”).  Capitalized terms
used but not defined herein shall have the meanings ascribed them in the
Security Agreement.


Overadvance Side Letter
 


 
 

--------------------------------------------------------------------------------

 

Subject to satisfaction of the Overadvance Conditions (as defined below), Agent,
on behalf of the Creditors, is hereby notifying the Companies of the decision
made to exercise discretion granted pursuant to Section 2(a)(ii) of the Security
Agreement to make Loans to the Companies during the Period (as defined below) in
excess of the Formula Amount on the date hereof (the “Overadvance”).  Subject to
satisfaction of the Overadvance Conditions, the aggregate principal amount of
the Overadvance as of the date hereof shall be $1,500,000 (the “Initial
Overadvance Amount”).  The Overadvance shall at no time exceed the lesser of (x)
Initial Overadvance Amount and (y) the remainder of the Capital Availability
Amount less the Formula Amount as of the date of determination (the “Maximum
Overadvance Amount”).


In connection with making the Overadvance, until from the date hereof through
and including January 5, 2009 (the “Period”), the Creditors hereby waive
compliance with Section 3 of the Security Agreement, but solely as such
provision relates to the immediate repayment requirement for Overadvances.  The
Creditors further agrees that solely for such Period (but not thereafter), the
incurrence and existence of the Overadvance shall not trigger an Event of
Default under Section 19(a) of the Security Agreement.  Interest shall be (i)
calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears,
commencing on January 1, 2009 and on the first business day of each consecutive
calendar month thereafter (if any) through and including the expiration of the
Period, whether by acceleration or otherwise.  All other terms and provisions of
the Security Agreement and the Ancillary Agreements shall remain in full force
and effect.  For the avoidance of doubt, all proceeds applied by any Company in
repayment of its obligations to any Lender hereunder and under the Security
Agreement and the Ancillary Agreements shall be first applied as a repayment of
the Overadvance unless otherwise agreed by the Creditors.  Once repaid, the
Overadvance may be reborrowed during the Period provided that the maximum amount
of the Overadvance outstanding shall not at any time exceed the Maximum
Overadvance Amount.
 
Each Company hereby acknowledges and agrees that each Holder’s obligation to
fund the Initial Overadvance Amount on the date hereof and each permitted
reborrowing thereof after the date hereof up to the Maximum Overadvance Amount
shall, at the time of such making of such Overadvance or reborrowing, and
immediately after giving effect thereto, be subject to the satisfaction of the
following conditions (the “Overadvance Conditions”): (i) no Event of Default
shall exist and be continuing as of such date; (ii) all representations,
warranties and covenants made by each Company in connection with the Security
Agreement and the Ancillary Agreements shall be true, correct and complete as of
such date; and (iii) each Company and its Subsidiaries shall have taken all
action necessary to grant Agent “control” over all of such Company’s and its
respective Subsidiaries’ Deposit Accounts (the “Control Accounts”), with any
agreements establishing “control” to be in form and substance satisfactory to
Agent.
 
The Companies hereby acknowledge that all amounts outstanding under the
Overadvance (together with accrued interest and fees which remain unpaid in
respect thereof) on the date of expiration of the Period shall, jointly and
severally, be repaid in full by the Companies on such date of expiration.  The
failure to make any required repayment of an Overadvance shall give rise to an
immediate Event of Default.
 
Overadvance Side Letter
2


 
 

--------------------------------------------------------------------------------

 

The Companies hereby agree that they shall upon the earlier to occur of (i) the
Maturity Date (as defined in the Revolving Note) or (ii) the date upon which all
of the obligations arising under the Security Agreement and the Ancillary
Agreements referred to therein shall have been paid in fully, the Companies
shall jointly and severally pay in cash to the Agent in the amount of $100,000
(the “Overadvance Cash Payment”).  Upon receipt of the payment by Agent as
described in this paragraph, the Agent shall apply the Overadvance Cash Payment
pro rata to Valens US and Valens Offshore II relative to the amount of principal
indebtedness that each such Holder holds as of the date hereof as a reduction of
the Principal Amount of the Revolving Note held by such Holders (“Applicable Pro
Rata Amount”).  Notwithstanding the foregoing, at the Holders election, the
Overadvance Payment otherwise required to be paid in cash, may be paid through
the issuance by the Parent to the Valens US and Valens Offshore II of such
number of shares (the “Overadvance Stock Payment” together with the Overadvance
Cash Payment, collectively, the “Overadvance Payment”) of the Parent’s Common
stock as determined in the manner set forth below:


 
·
Overadvance Stock Payment to Valens US = ((Overadvance Cash Payment)(Valens US’
Applicable Pro Rata Amount)/Applicable Closing Price (as defined below).



 
·
Overadvance Stock Payment to Valens Offshore II = ((Overadvance Cash
Payment)(Valens Offshore II’s Applicable Pro Rata Amount)/Applicable Closing
Price.



For purposes hereof, the term (i) “Applicable Closing Price” shall mean the
lesser of (x) the volume weighted average trading price of the Common Stock on
the Principal Market for the ten (10) trading days immediately preceding the
date hereof and (y) the volume weighted average trading price of the Common
Stock on the Principal Market for the ten (10) trading days immediately
preceding the Maturity Date. 


The Overadvance Payment shall be in addition to all other obligations owing
under the Security Agreement and the Ancillary Agreements referred to therein.


The Parent understands that it has an affirmative obligation to make prompt
public disclosure of material agreements and material amendments to such
agreements. If, in the Parent’s determination, this letter or the terms and
provisions of this letter, (collectively, the “Information”) are considered
material, Parent agrees to file an 8-K within 4 business days following the date
hereof and in the form otherwise prescribed by the SEC.   In the event the
Information is deemed not to be material and therefore is not disclosed on Form
8-K, Parent hereby agrees that neither the Agent nor any other Creditor shall be
in violation of any duty to any Company or its shareholders, nor shall the Agent
or any other Creditor be deemed to be misappropriating any information of any
Company, if any Creditor sells shares of common stock of the Parent, or
otherwise engages in transactions with respect to securities of the Parent,
while in possession of the Information.
 
This letter may not be amended or waived except by an instrument in writing
signed by each of the Companies, the Agent and each Lender.  This letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be.  THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.  This letter sets forth the entire
agreement between the parties hereto as to the matters set forth herein and
supersede all prior communications, written or oral, with respect to the matters
herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Overadvance Side Letter
3


 
 

--------------------------------------------------------------------------------

 

This Overadvance Side Letter shall for all purposes be deemed to be an Ancillary
Agreement.
 
If the foregoing meets with the Companies’ approval please signify the
Companies’ acceptance of the terms hereof by signing below.



 
LV ADMINISTRATIVE SERVICES, INC.
 
as Agent
     
By:
/s/ Scott Bluestein  
Name:  Scott Bluestein
 
Title:    Authorized Signatory
     
VALENS U.S. SPV I, LLC
 
By:  Valens Capital Management, LLC,
 
its investment manager
     
By:
/s/ Scott Bluestein  
Name:  Scott Bluestein
 
Title:    Authorized Signatory
     
VALENS OFFSHORE SPV II, CORP.
 
By:  Valens Capital Management, LLC,
 
its investment manager
     
By:
/s/ Scott Bluestein  
Name:  Scott Bluestein
 
Title:    Authorized Signatory



Overadvance Side Letter
4


 
 

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED ON THE DATE HEREOF:


INCENTRA SOLUTIONS, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Chief Corporate Development Officer and Treasurer
 
MANAGEDSTORAGE INTERNATIONAL, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
 
INCENTRA SOLUTIONS INTERNATIONAL, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
 
INCENTRA SOLUTIONS OF THE NORTHWEST, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
 
INCENTRA SOLUTIONS OF CALIFORNIA, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary



Overadvance Side Letter
5


 
 

--------------------------------------------------------------------------------

 


NETWORK SYSTEM TECHNOLOGIES, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
 
INCENTRA SOLUTIONS OF THE NORTHEAST, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
 
SALES STRATEGIES, INC.
 
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary



Overadvance Side Letter
6


 
 

--------------------------------------------------------------------------------

 